




Exhibit 10.38
Option Agreements
COOPER-STANDARD HOLDINGS INC. 2011 OMNIBUS INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT
THIS AGREEMENT (this “Agreement”), which relates to a grant of Options made on
Grant Date (the “Grant Date”), is between Cooper-Standard Holdings Inc., a
Delaware corporation (the “Company”), and the individual whose name is set forth
on the signature page hereof (the “Participant”):
R E C I T A L S:
WHEREAS, the Company has adopted the Cooper-Standard Holdings Inc. 2011 Omnibus
Incentive Plan (the “Plan”), which Plan is incorporated herein by reference and
made a part of this Agreement. Capitalized terms not otherwise defined herein
shall have the same meanings as in the Plan; and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant the Options provided for herein to the
Participant pursuant to the Plan and the terms set forth herein.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:


1.
Grant of the Options. The Company hereby grants to the Participant the right and
option to purchase, on the terms and conditions hereinafter set forth and
subject to adjustment as set forth in the Plan, Options to purchase any part or
all of an aggregate of #Granted Shares. The purchase price of the Shares subject
to the Options shall be US $Option Price per Share (the “Option Price”). The
Options are intended to be non-qualified stock options, and are not intended to
be treated as options that comply with Section 422 of the Code.



2.
Vesting.

(a)
Vesting While Employed.

(i)
Subject to the Participant’s continued Employment with the Company or its
Affiliate through the applicable vesting date, one third of the Options shall
vest on each of the first three anniversaries of the Grant Date (each, a
“Vesting Date”).

(ii)
Notwithstanding the foregoing, in the event of a Change of Control while the
Participant remains in Employment with the Company or its Affiliate, the
following will apply:

(A)
If the purchaser, successor or surviving entity (or parent thereof) in the
Change of Control (the “Survivor”) so agrees, some or all of the Options shall
be assumed, or replaced with the same type of award with similar terms and
conditions, by the Survivor in the Change of Control transaction. If applicable,
each Option that is assumed by the Survivor shall be appropriately adjusted,
immediately after such Change of Control, to apply to the number and class of
securities which would have been issuable to the Participant upon the
consummation of such Change of Control had the Options been exercised
immediately prior to such Change of Control, and other appropriate adjustments
in the terms and conditions of the Options shall be made. Upon termination of
the Participant’s Employment (1) by the Company and its Affiliates without Cause
or (2) if the Participant is then or was at the time of the Change in Control a
Section 16 Participant, by such Section 16 Participant for Good Reason, in each
case within two years after a Change of Control, any unvested portion of the
Option or replacement award shall, to the extent outstanding, immediately become
fully vested and exercisable.

(B)
To the extent the Survivor does not assume the Options or issue replacement
awards as provided in clause (A), then, immediately prior to the date of the
Change of Control, all Options shall become immediately and fully vested, and,
unless otherwise determined by the Committee, all Options shall be cancelled on
the date of the Change of Control in exchange for a cash payment equal to the
excess of the Change of Control price of the Shares covered by the Options that


1



--------------------------------------------------------------------------------



are so canceled over the exercise price of the Options. The Committee shall
determine the per share Change of Control price paid or deemed paid in the
Change of Control.
(b)
Termination of Employment. Subject to the provisos in Sections 2(a)(ii), if the
Participant’s Employment with the Company and its Affiliates terminates for any
reason, the Options shall, to the extent not then vested, be canceled by the
Company without consideration, and the vested portion of the Options shall
remain exercisable for the period set forth in Section 3(a); provided that, upon
termination of the Participant’s Employment due to the Participant’s death or
Disability, the Participant shall be deemed fully vested as of the date of such
termination in all Options subject to this Agreement on the date of such
termination; and provided further that, upon termination of the Participant’s
Employment due to the Participant’s Retirement between the Grant Date and a
Vesting Date, or between Vesting Dates, a pro rata portion of the Options (in
addition to any Options that have already vested due to continued Employment
through one or more Vesting Date) will be deemed vested as of the date of such
termination. Such pro rata portion will be equal to the product of the total
number of Options that are subject to immediate vesting on the following Vesting
Date multiplied by a fraction equal to (i) the number of days elapsed since the
most recent Vesting Date (or the Grant Date, if no Vesting Dates have passed)
through the date of such termination divided by (ii) 365.



3.
Exercise of Option.

(a)
Period of Exercise. Subject to the provisions of the Plan and this Agreement,
the Participant may exercise all or any part of the vested portion of the Option
at any time prior to the earliest to occur of:

(i)
the tenth anniversary of the Grant Date;

(ii)
the first anniversary of the date of the Participant’s termination of Employment
due to death or Disability, or in connection with a Change of Control pursuant
to Section 2(a)(ii)(A);

(iii)
the third anniversary of the date of the Participant’s termination of Employment
due to Retirement; and

 
(iii)
90 days following the date of the Participant’s termination of Employment by the
Company and its Affiliates for any reason not described in clause (ii) or (iii)
above.

(b)
Method of Exercise.

(i)
Subject to Section 3(a), the vested portion of an Option may be exercised in
accordance with the exercise process established by the Company; provided that
such portion may be exercised with respect to whole Shares only. At the time of
exercise, the Participant must pay the Option Price in full. The payment of the
Option Price may be made at the election of the Participant (i) in cash or its
equivalent (e.g., by check), (ii) to the extent permitted by the Committee, in
Shares having a Fair Market Value equal to the aggregate Option Price for the
Shares being purchased and satisfying such other requirements as may be imposed
by the Committee; provided that such Shares have been held by the Participant
for no less than six months (or such other period, if any, as established from
time to time by the Committee in order to avoid adverse accounting treatment
applying generally accepted accounting principles), (iii) partly in cash and, to
the extent permitted by the Committee, partly in such Shares or (iv) if there is
a public market for the Shares at such time and if the Committee has authorized
or established any required plan or program, through the delivery of irrevocable
instructions to a broker to sell Shares obtained upon the exercise of an Option
and to deliver promptly to the Company an amount out of the proceeds of such
sale equal to the aggregate Option Price for the Shares being purchased. The
Participant shall not have any rights to dividends or other rights of a
stockholder with respect to Shares subject to an Option until the Participant
has given written notice of exercise of the Option, paid in full for such Shares
and, if applicable, has satisfied any other conditions imposed by the Committee
pursuant to the Plan.

(ii)
Notwithstanding any other provision of the Plan or this Agreement to the
contrary, the Options may not be exercised prior to the completion of any
registration or qualification of the Options or the Shares under applicable
state and federal securities or other laws, or


2



--------------------------------------------------------------------------------



under any ruling or regulation of any governmental body or national securities
exchange that the Committee shall in its sole discretion determine to be
necessary or advisable.
(iii)
Upon the Company’s determination that an Option has been validly exercised as to
any of the Shares, the Company shall issue a certificate or certificates in the
Participant’s name for such Shares; provided that the Committee may determine
instead that such Shares shall be evidenced by book-entry registration. However,
the Company shall not be liable to the Participant for damages relating to any
delays in issuing any such certificates to the Participant or in making an
appropriate book entry, any loss of any such certificates, or any mistakes or
errors in the issuance of such certificates, in such certificates themselves or
in the making of the book entry; provided that the Company shall correct any
such errors caused by it.

 
(iv)
In the event of the Participant’s death, the vested portion of the Options shall
remain exercisable by the Participant’s executor or administrator, or the Person
or Persons to whom the Participant’s rights under this Agreement shall pass by
will or by the laws of descent and distribution as the case may be, to the
extent set forth in Section 3(a). Any heir or legatee of the Participant shall
take rights herein granted subject to the terms and conditions hereof.



4.
No Right to Continued Employment. The granting of the Options evidenced hereby
and this Agreement shall impose no obligation on the Company or any of its
Affiliates to continue the Employment of the Participant and shall not lessen or
affect the Company’s or its Affiliate’s right to terminate the Employment of the
Participant.



5.
Legend on Certificates or Book Entry Notation. The certificates or book entry
representing the Shares purchased by exercise of the Options, if applicable,
shall be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under the Plan or the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which such Shares are listed, and any applicable Federal or state laws, and the
Committee may cause a legend or legends to be put on any such certificates or an
appropriate notation on any such book entry to make appropriate reference to
such restrictions, including reference to the fact that all Shares acquired
hereunder shall be subject to the terms of a stockholders agreement, if any.



6.
Transferability. The Options may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by the Participant otherwise than by
will or by the laws of descent and distribution, and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any Affiliate; provided that
the designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance. No such permitted transfer of
an Option to heirs or legatees of the Participant shall be effective to bind the
Company unless the Committee shall have been furnished with written notice
thereof and a copy of such evidence as the Committee may deem necessary to
establish the validity of the transfer and the acceptance by the transferee or
transferees of the terms and conditions hereof. During the Participant’s
lifetime, the Options are exercisable only by the Participant.



7.
Withholding. The Participant may be required to pay to the Company or any
Affiliate, and the Company and its Affiliates shall have the right and are
hereby authorized to withhold, any applicable withholding taxes in respect of
the Options, their exercise or any payment or transfer under or with respect to
the Options and to take such other action as may be necessary in the opinion of
the Committee to satisfy all obligations for the payment of such withholding
taxes.

 
8.
Securities Laws. Upon the acquisition of any Shares pursuant to the exercise of
the Options, the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.



9.
Notices. Any notice necessary under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for the Participant or to either party at such other address as
either party may hereafter designate in writing to the other. Any such notice
shall be deemed effective upon receipt thereof by the addressee.



10.
Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO CONFLICTS OF LAWS.




3



--------------------------------------------------------------------------------



11.
Options Subject to Plan. By entering into this Agreement, the Participant agrees
and acknowledges that the Participant has received and read a copy of the Plan.
The Options are subject to the Plan. The terms and provisions of the Plan as
they may be amended from time to time are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.



12.
Recoupment. This Award, and any Shares issued or other compensation received by
the Participant under this Award, shall be subject to any recoupment or clawback
policy that may be adopted by the Company from time to time and to any
requirement of applicable law, regulation or listing standard that requires the
Company to recoup or clawback compensation paid under this Award.



13.
Signature in Counterparts. This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 




IN WITNESS WHEREOF, the parties hereto have executed this Agreement.




 
 
 
 
COOPER-STANDARD HOLDINGS INC.
By:
 
[optionagreementfinalimage1.jpg]
   
Larry E. Ott
Senior Vice President and
Chief Human Resources Officer



                        
 
Agreed and acknowledged as of the date first above written:
 
 
Participant: Participant Name






4

